The opinion of the court was delivered by
Valentine, J.:
This was an action to quiet title brought by Harttmann against the Hutchinsons. The plaintiff in his petition set up title and possession in himself. The defendants in their answer denied the plaintiff’s title, and set up title in themselves, but did not deny the plaintiff’s possession. “ On the trial it was stipulated and agreed that on the 24th of September 1855 the legal title to the lot in controversy, to-wit, Lot No. 64, on Massachusetts street, in the city of Lawrence, was vested in A. S. Addis, and that both plaintiff and defendants claim title from and under said A. S. Addis.” The plaintiff’s title is a deed from Addis to himself, dated March 1st 1856, recorded in E. D. Ladd’s register September 2d 1857, and recorded in the county register’s office July 30th 1864. He was a bona fide purchaser of the lot, without notice of any prior deed having been executed by Addis. The defendants’title is as follows: Heed from Addis to John S. Mott, dated September 24th 1855, never acknowledged, nor recorded in the county register’s office, but recorded in Ladd’s register March 23d 1857. An informal and conditional power of attorney from Mott to G. W. Hutchinson to sell lots in Lawrence (not naming the lots) dated December 4th 1855, not acknowledged, nor recorded in the county register’s office, but recorded at some time (when not shown) in Ladd’s register. Two letters from Mott to G. W. Hutchinson, not acknowledged or recorded anywhere. Deed from Mott, executed by G. W. Hutchinson as attorney-in-fact for Mott, to Walter O. Hutchinson, dated March 1st 1857, not acknowledged, nor recorded in the county register’s office, but recorded in Ladd’s register March 23d 1857. Deed from Walter C. Hutchinson and wife to Rebecca D. Hutchinson, dated May 2d 1861, acknowledged, and recorded in the county register’s office December 5th 1861. Rebecca D. Hutchinson is dead, and the defendants are her heirs. Some of these matters were *141proved on the part of the defendants by very questionable evidence, but for the purposes of the case we shall consider them sufficiently proved. The judgment in the court below was in favor of Harttmann.
We do not understand that the plaintiffs in error claim that the recording of said deeds in Ladd’s register, or the act of the legislature of February 20th 1857, entitled “An act appointing trustees for the city of Lawrence,” (Laws of 1857, page 316,) affect the merits of this case in the least. While they may claim that said act gave them a right to read from said register copies of said deeds as evidence, we do not understand that they claim that said act dispensed with any of the requirements of the general registry laws, or relieved any person from any of the consequences that would naturally result in any case from a compliance or noncompliance with said registry laws. Hence we shall have nothing further to say with reference to said Ladd’s register, or said act.
The principal portion of the argument of the plaintiffs in error is made upon the hypothesis that the act of the legislature of 1855 “regulating conveyances,” (Laws of 1855, p. 173, et seq.,)was not in force on September 24th 1855, when the deed from Addis to Mott was executed; and upon this hypothesis they seem principally to rest their case. But the hypothesis is not correct. Said act took effect and was in force from and after its passage, which was sometime in August 1855. The legislature that passed said act adjourned sine die on August 30th 1855. Now, under said act (Laws of 1855, p. 182, § 42,) said deed never had any validity as against Harttmann, for it was never recorded in the county register’s office; and although Harttmann was a subsequent purchaser of the property, yet he was an innocent and bona fide purchaser of the same, for a valuable consideration actually paid, and he took possession of the property under his purchase, and had his deed therefor duly recorded in the county register’s office. Even if Harttmann’s deed under the same act was void as to Mott and the Hutchinsons (as it probably was) until he had it recorded in the county register’s' *142office, still he finally had it so recorded. The act of 1859 “regulating conveyances” (see Laws of 1859, p. 290, §13; Comp. Laws of 1862, p. 355, §13,) could not by its terms make Mott’s deed valid as against Harttmann without being recorded, although such act may have made Harttmann’s deed valid as against Mott and the Hutchinsons before it was recorded, for none but Harttmann was a “ subsequent purchaser for a valuable consideration, without notice” from Addis, within the meaning of §13 of that act. Only one deed in the defendants’ chain of title from Addis down to Rebecca D. Hutchinson was ever recorded in the county register’s office, and that was the deed from Walter C. Hutchinson and wife to Rebecca D. Hutchinson. Now probably all the deeds in the defendants’ chain of title from Mott down to Rebecca D. Hutchinson were void on acount of the defective and informal execution of the deed from Mott to Walter C. Hutchinson; but even if they were not void for that reason, still we think they cannot affect the plaintiff’s title, because the title of Mott llimself is void as against the plaintiff’s title. Neither can the recording of the deed from Walter C. Hutchinson and wife to Rebecca D. Hutchinson affect the plaintiff’s title. The record of that deed simply gives notice of the existence and contents of such deed to all subsequent purchasers of the property from Walter C. Hutchinson. It does not give notice to any person that Walter C. Hutchinson and wife had any right to the property in controversy. Nor does it give notice to any person of any of the prior deeds in the defendants’ chain of title. That is, the recording of one deed does not constitute a record of all deeds prior to it, and which with it constitute a chain of title. But the said deed from Walter C. Hutchinson and wife to Rebecca D. Hutchinson does not pretend or purport to show where Walter C. Hutchinson obtained his interest in the property. It is merely a quitclaim deed. (The authorities sustaining these propositions will be found in the brief of defendants in error, and in 3 Washb. on Real Prop. 285, 591.)
*143The judgment of the court below, in addition to what is necessary to be contained therein contains an order that the plaintiff shall recover the premises from the defendants. Now while this order is wholly unnecessary, and therefore erroneous, yet we cannot see how it can affect the substantial rights of the defendants. Of course the plaintiff does not want to recover what he already has. He merely wants to have his title and possession quieted, and this is all that the judgment below should have attempted to do. The judgment may be corrected in this respect, without costs. In all other respects the judgment of the court below will be affirmed.
All the Justices concurring.